LOTTINGER, Judge.
Plaintiff-appellee, Clarence Tillman, filed a motion to dismiss the defendant-appellant’s suspensive appeal and convert same into a devolutive appeal because an appeal bond was not filed.
Plaintiff-appellee contends that La.R.S. 13:45811 is applicable to municipal boards and commissions only and not to the municipalities themselves.
Though La.R.S. 13:4581 only refers to boards and commissions, this statute has been given a broad interpretation so as to include public bodies generally. See City of Lake Charles v. Lake Charles Ry., *987Light & Waterworks Co., 144 La. 217, 80 So. 260 (1918); Lambert v. Labruyere, 151 So.2d 377 (La.App. 4th Cir.1963).
Therefore, for the above and foregoing reasons, the defendant-appellant, City of Slidell, is exempt under La.R.S. 13:4581 from furnishing a suspensive appeal bond, and plaintiff-appellee’s motion to dismiss this appeal is denied at plaintiffs costs.
DENIED

. La.R.S. 13:4581 provides:
State, parish and municipal boards or commissions exercising public power and functions shall not be required to furnish any appeal bond; or any other bond whatsoever in any judicial proceedings instituted by or against them.